Case: 1:20-cv-06006 Document #: 1-38 Filed: 10/08/20 Page 1 of 48 PagelD #:299
1

 

1 STATE OF ILLINOIS )
2 ) SS:
3 COUNTY OF LAKE )
4 IN THE CIRCUIT COURT FOR THE NINETEENTH
JUDICIAL CIRCUIT, LAKE COUNTY, ILLINOIS
5
6
IN RE: THE MARRIAGE OF )
7 )
SARINA ERVIN, )
8 )
Petitioner, )
9 and ) 04 D 1943
)
10 RAYMOND ERVIN, )
Respondent. )
11 )
12
13 REPORT OF PROCEEDINGS had in the hearing
14 of the above-entitled matter before the HONORABLE
15 DANIEL JASICA, Judge of said Court, at 18 North
16 County Street, C-307, Waukegan, Illinois on the ilth
17 day of August 2017 at 2:10 PM.
18
19
20
21
22
23
24

NO
O1

 
Case: 1:20-cv-06006 Document #: 1-38 Filed: 10/08/20 Page 2 of 48 PagelID #:300 5

1
BEERMANN PRITIKIN MIRABELLI SWERDLOVE LLP
2 161 North Clark Street, Suite 2600
Chicago, IL 60601
3 BY: ENRICO J. MIRABELLI, ESO.
JONATHAN D. STEELE, ESQ.
4
5 on behalf of Petitioner
6
7 RAYMOND A. BOLDT
Attorney at Law
8 209 Bast Park
Mundelein, IL 60060
9
10 on behalf of Respondent
11
12
13
14
15
16
17
18
19
20
21
22
23
24

NO
on

 
Case: 1:20-cv-06006 Document #: 1-38 Filed: 10/08/20 Page 3 of 48 PagelD #:301
3

1 THE COURT: I have got the motion to stay
2 enforcement of the order. I have a motion to
3 stay the citation and now a motion to continue
4 the citation.
5 MR. BOLDT: Correct.
6 THE COURT: All right. Back on the
7 record. Ervin versus Ervin 04 D 1943.
8 MR. BOLDT: Raymond Boldt appears on
9 behalf of the Respondent Raymond Ervin.
10 MR. STEELE: John Steele on behalf of
11 Sarina Ervin.
12 THE COURT: Case comes before the Court on
13 several motions; one motion which is fully
14 briefed which is the motion to stay enforcement
15 of the Court's turnover order, I guess I will
16 call it.
17 MR. BOLDT: Yes.
18 THE COURT: There's also up for
19 presentment a motion to stay and quash the
20 citation to discover assets served on Mr. Ervin
21 as well as a motion to continue citation to
22 discover assets served on Mr. Ervin.
23 Anything else in front of us today?
24 MR. BOLDT: No, Your Honor.
25 THE COURT: Ali right. So may be it makes
Case: 1:20-cv-06006 Document #: 1-38 Filed: 10/08/20 Page 4 of 48 PagelD #:302
4

1 sense for us to take up the motion to stay

2 enforcement of the what I will call turnover

3 order first which that's fully briefed. And

4 then we will take up the other motions that are
5 just up for presentment today. Okay.

6 Mr. Boldt, that is your motion.

7 MR. BOLDT: Yes. It is, Your Honor.

8 Your Honor, just so we are clear my motion
9 to continue the hearing was set for asking for
10 hearing today, Judge, the one I filed today.

11 THE COURT: Okay.

12 MR. BOLDT: Sent to Counsel yesterday. I
13 had informed Counsel prior in the week that I
14 would be filing that motion.

15 THE COURT: Okay.

16 MR. BOLDT: Your Honor, I will try and ke
17 as quick as possible on the motion for stay.

18 First of all, Your Honor, my motion for

19 stay 1s brought under Supreme Court Rule
20 305(b). This Court did not enter any judgment
21 in any way, shape or form.
22 It entered turnover orders on what I

23 continued to contest, Judge, is not a judgment
24 of this Court or any Court in Lake County as to
25 an arrearage in support. I have raised what I
Case: 1:20-cv-06006 Document #: 1-38 Filed: 10/08/20 Page 5 of 48 PagelD #:303
5

1 consider to be four significant issues in the
2 motion to rehear and reconsider, Your Honor.
3 T'll be brief in stating them again and that is
4 the basis for the motion to stay.
5 Number one. The first significant issue
6 is whether or not the motion to vacate, rehear
7 or reconsider was filed more than 30 days past
8 the date. It was my position and always has
9 been my position, Judge, that it was filed
10 within the 30 days. That is based on the PNC
11 case, Judge. I can provide the, I want to
12 provide the cite to that to the court reporter
13 in open Court, Judge.
14 It is a 2015 case out of the Second
15 District. PNC Bank, N.A. versus Hoffmann, 394
16 Illinois Decision 680, 36 Northeastern 3rd, 971
17 Second District 2015.
18 That case stands for the proposition,
19 Judge, that under Supreme Court Rule 304 (b) (4)
20 that until the person, judgment creditor is
21 entitled to receive the funds it is not a final
22 order.
23 There was no question that on April 12th
24 and April 19th the order became final because
25 the Court lifted the stay. The motion was

 

 
Case: 1:20-cv-06006 Document #: 1-38 Filed: 10/08/20 Page 6 of 48 PageID #:304

Oo CO wd DB TO Be W HN FR

NM DO NO N WM NYO FP FP RP BP BP RP FRB HB RP Ee
Oo WP WwW DN FP DOD Oo OO ws DO FPF WD NH fF ©

filed within 30 days of both. The other three
issues, Judge, are all issues under 1402.

The first issue being that there was no
signed document in the citation. As I did in
my reply, Judge, and as Counsel is well aware
he issued a citation against Mr. Ervin my
client dated 7-7-17.

There was some discussion back and forth
when we argued the motion to reconsider and
vacate and rehear that it wasn't clear that the
signature line needed, was there or what it was
for. And there's no question under 1402 there
mist be a certification and a signature.

There wasn't on the citation that was used
on the three insurance companies on none of
them, Judge. And my position was that the
citation is then void and it is void not merely
voidable but void, Judge.

And besides the most recent citation
issued by Counsel prior to that Sarina's
Counsel, not Mr. Steele, had issued citation
and in fact signed in the appropriate spot.

In addition, Judge, there as I stated
briefly, there is no judgment entered by this
Court. And the last matter, Judge, is scamewhat
Case: 1:20-cv-06006 Document #: 1-38 Filed: 10/08/20 Page 7 of 48 PagelD #:305
7

1 nuanced and that is the fact that because 1402
2 does not allow this Court based on the contents
3 of 1402 to grab ahold of and effectively cause
4 a surrender of a whole life or any insurance
5 policy outside the terms and conditions of the
6 contract. That was put forth by me in the
7 Thorlief Larsen case.
8 Again, Judge, for the record I would like
9 to cite it. It's Thorlief Larsen. S-E-N.
10 T-H-O-R-L-E-I-F and Son. Case, Judge, with
11 Itasca Bank versus Thorlief Larsen, 352 I1 App
12 3rd, 262, Second District 2004 case.
13 Where the court in that situation, the
14 Appellate Court says that 1401 or 1402 is an
15 exclusive statute meaning that if it is not
16 listed in there the Court can not order that
17 type of action to be taken.
18 I pointed out to the Court that after that
19 case was decided the Illinois Legislature
20 amended 1402 to allow the Court in a citation
21 proceeding to require an individual to cash in
22 or surrender a country club membership or even
23 a seat on a mercantile exchange, Your Honor.
24 And I also pointed out to the Court that
25 in that case the Appellate Court Second
Case: 1:20-cv-06006 Document #: 1-38 Filed: 10/08/20 Page 8 of 48 PagelD #:306

Oo O HI DBD OO SF W DP FH

NM DM NY NY NY YD HB BB Be Be Be BP BE EE
Oo PB W HY FO © Oo UN BD HO B WwW HS HF OC

8

District cited the case from the State of
Washington that had some powerful language that
says that the Court did not have the ability in
Washington under the definition of property
liable for execution to command enforcement or
Obedience if it was not listed there.

In that case, Judge, recognized stock
options in a Boeing executive and they also
talked about the Fourth District case where an
individual judgment creditor sought to have a
judgment debtor keep a job log or seek
employment.

So, Judge, I believe that those four
significant issues should lead this Court to
the idea that a stay should be granted, Judge.

I have also and continue to cite to this
Court, Judge, the Schak versus Blom case.
S-C-H-A-K, B-L-O-M case. 334 Illinois 3rd,
129, a 2002 case. Again, it is a First
District case, Judge, about the fact that if a
Court believes or thinks that an order may be
beyond.

THE COURT: Are you objecting to
something?

MR. STEELE: I just want to correct him.
Case: 1:20-cv-06006 Document #: 1-38 Filed: 10/08/20 Page 9 of 48 PagelD #:307
9

1 I don't think he is doing it intentionally but
2 344 not 334. And it is a Second District not a
3 First District. At least that's what your
4 pleading says.
5 MR. BOLDT: JI am sorry. I made have
6 miscited it. I got 334, II App 3rd, 129, First
7 District Third Division. I apologize. I am
8 sorry. I apologize.
9 That if the Court finds that an order was
10 entered beyond its authority it has the
11 ability —- and, Judge, this addresses
12 specifically the argument of Counsel — it
13 possesses the ability at any time, Judge, to
14 vacate that order that would be seen as void.
15 In fact it states the Court has a duty to
16 expunge those void orders and they are a
17 complete nullity from their inception.
18 So for these reasons, Judge, I am asking
19 that the Court grant the stay.
20 THE COURT: So what I hear you saying is
21 because of the meritoriousness of your appeal I
22 should grant it.
23 Any response you want to make to what I
24 think is going to be your position?
29 That money that was ordered to be turned

 
Case: 1:20-cv-06006 Document #: 1-38 Filed: 10/08/20 Page 10 of 48 PagelD #:308

Oo CO “4 DW OO BP W DH FB

NO MO HO NH NY NHN BBP BB HB BB BP HB BE
Oo 8 WOW NH FP OG wo © YD oO B® W NY FF OO

over has been turned over and has been, you
know they are not holding it any more so it is
not, their relief that you are seeking isn't
what I can really grant.

MR. BOLDT: Judge, as my reply states they
act at their own peril. That's what happened
in Schak versus Blom.

The title company Illinois Guarantee Title
turned over 56,000 some odd dollars that they
should have not turned over. And this Court,
the Schak Court effectively said not only are
you going to return the money that you
shouldn't have taken in the first place you are
going to pay interest on it and attorney's
fees.

So I understand that they support this
Court in the idea that the 30 days have run and
Mr. Steele spends a substantial portion of his
response arguing what he filed in the Appellate
Court which is a motion to dismiss the appeal
as being untimely. I don't think any of that
has anything to do in this case, Judge, at this
time. Once I filed the notice of appeal I
filed the motion for stay.

And if they decide to disburse the funds

10
Case: 1:20-cv-06006 Document #: 1-38 Filed: 10/08/20 Page 11 of 48 PagelD #:309

io CO YJ DW ONO BP W NH HF

NY NH NO NY NB NY FP BRP BP BP BP BP BP BP
oO 8p WY FP OO © DO IN DBD TO WB W DY F OO

11

they are just like in Schak versus Blam they
act at their own peril. That's what they do.

I mean Counsel knows. I don't want to.
Let me try that again, Judge. Counsel is well
aware more so than I am and I mean Counsel, his
firm is more so aware of Mr. Ervin and his
position concerning what went on in Canada and
what subsequently has gone in on in the State
of Illinois. So for them to say, well, I have
already disbursed the funds and you cannot stay
me from doing it again they act at their own
peril, Your Honor.

Their pleadings and their responses and
replies are replete with statements about how
Mr. Ervin is never going to let this go and
that he is going to continue to litigate and
want to have this Court make decisions on and
on andon. So if they are going to take the
position that I have already disbursed the
funds then I guess the Court has to decide what
to do to fashion a remedy at that time.

I mean to presume that they are going to
win on appeal on a motion to strike it as being
untimely I wouldn't, I can't say what the
Appellate Court could do. But if they lose

 

 
Case: 1:20-cv-06006 Document #: 1-38 Filed: 10/08/20 Page 12 of 48 PageID #:310

Oo GO JT DW OO Ww W Ph

MO NM NM NO NY NY BB BE BP EH HP EP BE
oO wm WO HY FP OO © DO ty HA UO BP W MY HF CO

12

that motion and then because of the what I see
as meritorious claims the Appellate Court rules
in my client's position, on my client's
position favorably I don't think the Appellate
Court will take kindly to the idea, well, I
gave the money away there's nothing you can do
to me now or I have disbursed it all there is
nothing you can do to me now.

Because that's what happened in Schak.

And the Appellate Court says, yeah, you are
going to go back, you are going to pay them the
money, you are going to pay interest and
entertain attorney's fees.

THE COURT: All right. Thank you.

Mr. Steele.

MR. STEELE: A couple of things.

First Your Honor indicated in the preface
of this that it was, you interpreted it to ke a
motion to stay the turnover orders.

I was listening carefully because I was
trying to find out from Counsel what it is that
he is attempting to stay. And his prayer for
relief on the motion offers little to no
guidance to find a sufficient basis for a stay,

issue a stay, require no bond for a stay; in

 
Case: 1:20-cv-06006 Document #: 1-38 Filed: 10/08/20 Page 13 of 48 PagelD #:311

WO CO wT DW OO BP W DH

MO NM NH HN NY NY BB BP BE BB BE BP BE BE
mw ON FP OG © wm 1 WD oO B WHY FH OO

13

the alternative grant a stay and set a bond.

A stay of what? Is he trying to stay the
turnover orders that were entered in March?

Is he trying to stay the June 2nd order
that's the basis of his appeal? I don't know.
I don't know how Your Honor would know.

The only thing that is remotely relevant
to a motion for stay within the motion to stay
is paragraph 28 that says Raymond Ervin seeks
to have this Court issue a stay as to
distributions of funds for the reasons stated
above.

The rest of his motion is what I am
interpreting to be an attempt to doa
bystanders report after he already attempted to
do a bystanders report. So it's just remaking
the same arguments or allegedly the same
arguments that have already been made to this
Court, none of which support why a stay should
be granted. So I am at a loss to understand
what it is that he is seeking to stay.

Is he trying to stay the June 2nd order
that says that the funds that our firm was
holding can be disbursed without delay? Is he

trying to stay the turnover order? Counsel.
Case: 1:20-cv-06006 Document #: 1-38 Filed: 10/08/20 Page 14 of 48 PagelD #:312

Oo CoO wa WD OO FP WH PF FHF

NM NO MO NH YY NY BBP PB BP BP RP BP BB
A §6 ONY FP Oo © DO I DW oO B W DY F OG

14

THE COURT: Yeah. I am not sure if he is
asking to have the money come back to your firm
for you to hold or if he is asking for the
money to go back to his client. But he will
have a reply. So I am sure he will clarify
that for us.

MR. STEELE: All right. So I was at a bit
of a loss to understand that myself.

I hear from Counsel that the turnover
order was not filed. And he cites to the PNC
case. I am confused by that statement because
Counsel filed on May 12th a motion to
reconsider; and in paragraph four he states a
turnover order is a final and appealable order.

I'ma little confused by the talking out
of both sides of Counsel's mouth here.

I also hear from Counsel that he is
proceeding under Rule 305(b). And when I said
in my response that I didn't know which rule he
was proceeding under that was a genuine
statement despite him saying it was
disingenuous.

I sent Counsel an email and a fax asking
what rule are you proceeding under before my

response was due. Counsel sends me a letter on
Case: 1:20-cv-06006 Document #: 1-38 Filed: 10/08/20 Page 15 of 48 PageID #:313

Oo CO ~~ DW OO Bw W PO FF

MW hw NO NY YM HN FP BFP BP PP BB be
Om WN FP OC © Oo a DBD HO B WOW NY BF OC

15

July 19th acknowledging my request and saying I
will provide you my response as soon as I am
able to do so. So he didn't tell me what rule
he was proceeding under; then on July 28th
finally sends me a letter saying I am
proceeding under Rule 305 (b)

For the purposes of my response I took
both as possible. My position is, back up and
get a little bit of background. As you know
the turnover orders were entered on March 15th
of 2017.

The case law is clear and Counsel has
admitted in his motion to reconsider those that
turnover orders were final and appealable upon
their entry. About two months later Counsel
files this motion to reconsider those turnover
orders which he brings pursuant to Section 1203
of the Code of Civil Procedure.

Section 1203(a) specifically allows for
the challenge of the judgment. He uses the
word judgment three times. So Counsel when he
filed his motion to reconsider, vacate and
rehear the turnover orders under Rule 1203 is
conceding that the orders that he seeking to

challenge are in fact judgment. Now as he
Case: 1:20-cv-06006 Document #: 1-38 Filed: 10/08/20 Page 16 of 48 PagelID #:314

Oo Oo as DW OO Be W DP FB

NM MO NY NH NY NY FP BBB BP BP RB EP BP BEB
OB W YO FP OO DO I WD oO B® WY F OO

16

stands here today he wants to say those were
not judgments; those were just other appealable
orders so I am under 305(b)

He can't have it both ways. Either they
are judgments and your 1203 motion was proper
albeit untimely; or there are other orders and
your 1203 motion was not proper and also
untimely.

I suggested the former; that these are in
fact judgments. And Counsel I believe
disingenuously argues to the Court that these
aren't in fact judgments.

I am going to tender a copy of one of the
three turnover orders that was entered and
direct the Court's attention to paragraph three
which states that a judgment in the sum of
$93,906.31 is hereby entered against Lincoln
Financial Group and in favor of Raymond Ervin
for the use of Sarina Ervin.

To say that that's not a judgment lacks
any basis in law or in fact. To have a money
judgment it has to say a judgment is entered
for a specific dollar amount in favor of a
specific person and against a specific person.

And I cited to a case in my response for
Case: 1:20-cv-06006 Document #: 1-38 Filed: 10/08/20 Page 17 of 48 PagelD #:315

Oo Oo Jy WD TO BP W NH FR

NO MO NY NY NY YN BB RBBB RP BB BP KE
Oo BP W NH FP OG OO DOD WY DBD ON BB WD HBO KF OG

17

that proposition. These are very clearly
judgments. And the distinction between 305 (a)
and 305(b) is more than academic.

Because under 305(a) had Counsel tried to
stay the entry of the turnover order he was
required to file his motion for stay within the
time for filing his notice of appeal and to
have posted a bond. He didn't do that.

Even if he were correct about when the
notice of appeal was due and it was in fact due
within 30 days of June 2nd, July; that's not
the date. His motion for stay would have
needed to be filed within 30 days of the
June 2nd order. And it wasn't. It was filed
on July 7th. So it would be untinely.

It would also be defective in that it was
not accompanied by a bond. Counsel argues to
Your Honor that the argument that I make about
the untimeliness of the appeal have no place in
this Court, and I disagree to sare extent.

The reason that I disagree is that the
purpose of a motion for stay is to preserve the
fruits of a meritorious appeal. So to the
extent Counsel had filed a motion to reconsider

timely and then a notice of appeal tinely

 

 
Case: 1:20-cv-06006 Document #: 1-38 Filed: 10/08/20 Page 18 of 48 PageID #:316

Oo Oo ya DB OO FP WD MN PR

NM NM MO NY YB NO KH BSB BP BP BE BP BP Pe LD
Ow WwW DO FP oO © DO 3 D oO B WY HF OO

18

Counsel and I could disagree about whether or
not there was merits to his claim. But when
Counsel blew both of the deadlines for the
motion to reconsider and the notice of appeal I
don't believe that there's any good faith
argument there's any merit whatsoever to this
appeal .

And I don't know whether Your Honor was
aware, but I am sure you heard Counsel say we
did file a motion to dismiss the appeal. To me
there can be no argument that there is merit
because a notice of appeal under Rule 301 is
jurisdictional. The rest of the deadlines are
not.

So when you blow the filing date on a
notice of appeal you are out of the
jurisdiction to the Appellate Court.

The problem that I see with, well, one of
problems that I see with his application for a
stay today is that, and Your Honor guessed what
I was going to argue rather well. And perhaps
it was because it was in my response that you
can't put the toothpaste back in the tube so to
speak.

In this case or generally speaking what a
Case: 1:20-cv-06006 Document #: 1-38 Filed: 10/08/20 Page 19 of 48 PageID #:317

O CO wT WD OO SF WO WN FF

mM NO NY NY NH NY FP BBB BE BB BE
OA §8 WH FP OO © DO 1 HD UH B WH FP OC

19

stay is, 1s — I am going to use the colloquial
phrase of — you are pushing a pause button;
you are stopping the enforcement of something
pending something else.

So what I read this to say is to the
extent he wants to stop the enforcement of the
turnover orders and you are correct about that
that horse has left the barn; you cannot stop
it because it's already happened.

To the extent what he is actually seeking
is to first hit the rewind button, go back in
time and then hit the pause button Your Honor
doesn't have the jurisdiction to do that any
more. Those orders that he wants to rewind
back to are on appeal.

So even if Your Honor agreed with Counsel
and you wanted to say, okay, get the money back
from your client, hold it in escrow that would
be a modification of the Court's orders and
Your Honor can not modify those orders because
they are on appeal.

Now assuming for the sake of argument —
and I think it's a misguided argument — but
that 305(b) was applicable and that these

somehow weren't judgments despite the judicial
Case: 1:20-cv-06006 Document #: 1-38 Filed: 10/08/20 Page 20 of 48 PageID #:318

Oo ODO aT DD OO BP WD DY

NM MOM NY NY NY NO BP KF BB Be BEB PP EE
Oo Ww WwW NYO FP OO © ODO Wy DOD oO B W NH F OC

20

admission by filing a 1203 motion that only
applies to judgments attacking those judgments
and the very clear language in the turnover
order that it is in fact a judgment 305(b)
still does not avail Mr. Ervin of the relief he
is seeking from this Court. The reason being
the similar reasons to why it doesn't apply to
305(a) other than the lack of the posting of
the bond and the lack of filing notice of
appeal within the same time period as the
motion for stay that it was untimely that it
lacks any semblance of merit.

And finally, while I personally don't
think it could be any clearer that there is no
basis to enter a stay I think Raymond is not
without avenue to seek the relief he is
requesting.

To the extent Your Honor denies the motion
and says, I can't undue what the June 2nd or
the turnover order allows, I can't undue what
those allowed for because they are on appeal he
can go to the Appellate Court under Rule 305(b)
with his motion for stay. And I respectfully
suggest .

THE COURT: But he first has to core here;
Case: 1:20-cv-06006 Document #: 1-38 Filed: 10/08/20 Page 21 of 48 PagelD #:319

Oo CMO way WD OF FBP WH DH EF

NM DO N NH NM DN FR BEB RP Be BP Be RP Se a
oO FP WD NH FPF OD YO DOW wy DD GO FP W HY FF @D

21

doesn't he?

MR. STEELE: In the first instance he
needs to core to the trial Court unless he can
show to the Appellate Court that it would be
impractical I believe is the language.

But I think it would be more appropriate
for him to go in front of the Appellate Court
and say, I am in need of a stay. Because the
Appellate Court correctly stated by Mr. Boldt
is the one that's going to be ruling on the
motion to dismiss.

So I think they should have both motions
in front of them at the same time. To the
extent they find that his deadline for filing
the appeal passed they grant the motion to
dismiss there goes his motion for stay.

To the extent they say we are going to
take your motion with the case may be they will
grant you stay, may be they will say your
motion was untimely, maybe they will say you
didn't find a bond.

In any event, I think the only Court that
should even be entertaining the request is the
Appellate Court because for the reasons I have

stated you cannot go back and modify the orders
Case: 1:20-cv-06006 Document #: 1-38 Filed: 10/08/20 Page 22 of 48 PageID #:320

Oo Oo as DD OO Be W FP Ff

NM MS NY NO NY NY FS BB Be BP Fe HH fF
oO 6p WO NH FP OO DOD Uy DD oO B WY HF OC

22

that allowed us to disburse the funds.

So for those reasons I am asking that the
motion for stay be denied.

THE COURT: Thank you. You get the last
word.

MR. BOLDT: Thank you, Judge.

First of all, I am going to point out to
this Court that Counsel admitted that a stay is
a pause or stopping the enforcement of a Court
order. This April, Court's April 12, 2017
order as to two of the three Third-Party
citations in paragraph two authored by Counsel
the stay of the turnover orders against Penn
Mutual and Lincoln Financial Group is lifted.

So Counsel admits it was stayed. It was
stopped. It was no enforcement. No money
being turned over. So his whole argument as to
the 30 days crashes in on himself by his own
words because that is what he has done.

He has admitted on the record that a stay
is a pause or a stopping of enforcement. He
has admitted that the earlier orders were
stopped by this Court.

And it plays it right in to the PNC Bank

case and says and I quote, an order in a 2-1402

 

 
Case: 1:20-cv-06006 Document #: 1-38 Filed: 10/08/20 Page 23 of 48 PageID #:321

tO CO 471 DW OO we W PF FF

MD NO NO NHN NY NO BH BBB PB BP BE BP YE
ow WO YO FP OC © @ a WD Uo B WY HF O

23

proceeding is said to be final when the
citation Petitioner is in a position to collect
against the judgment debtor or a Third-Party or
the citation Petitioner has been ultimately
foreclosed from doing so.

Counsel by his own admission first on
April 12th then on April 19th had the final
order at that time. To argue otherwise when
this Court entered a stay and he admits it is a
pause and a stopping of enforcement is where I
come up with the words disingenuous, Your
Honor. Because Counsel is well aware of the
PNC case. He has not cited any other case that
says when you enter the turnover order even if
it's stayed it's a final and appealable order
at that time.

Now a 1203 judgment, Judge, Counsel seems
to try and equate that with everything. It's
any judgment. It's not just a money judgment,
Judge. It's any judgment.

And what I am putting forth about the
failure to have a judgment is again recited in
the Schak case where it says that citation
proceedings may only be initiated after the

Circuit Court enters a judgment. Counsel in

 
Case: 1:20-cv-06006 Document #: 1-38 Filed: 10/08/20 Page 24 of 48 PageID #:322

Oo O ws DW OHO BP WD HB BB

NO NM NY NY NY NY FP BP PB PB BP BP PP Be
Oo BP WO NO FP OD DO DO ws DD OO BP W HNO F OO

24

his most recent citation has attached two
documents to my client's citation; the order in
Ontario, Canada, the Province, and the order
here of Judge Geiger in Rolling Meadows. He
has no other judgment; no number judgment.

So a citation proceedings as my argument
goes forth has a meritorious claim and will be
placed in front of the Appellate Court is he
didn't have a judgment. How can he have a
citation?

The turnover order and all the orders
afterwards again are nullities. They are void.
That's the meritorious claim.

And Counsel correctly points out that I
have to set forth facts of a meritorious
appeal. I pointed those out to the Court at
this point in time. I think this Court under
Schak and under the law for the stay has every
ability to quote undue or modify its orders.

For Counsel to sit here and say because we
have disbursed the funds there's nothing you
can do, Judge. Really. If that's the way it
works then everybody who gets a judgment and
may collect from any source or even collect

from the judgment debtor and says, sorry, we
Case: 1:20-cv-06006 Document #: 1-38 Filed: 10/08/20 Page 25 of 48 PageID #:323

OO MO sa WD TO BP WD PF FR

NM NM DMO NB NY NY FP BE FP BP BP FP FP BP BP
om B® Ww PB FP OD Oo WO ws DB ONO FP WD NY FP OD

25

spent the money. Oh, Judge, you decided to
reconsider your judgment or you have been
brought something to your attention that would
have you vacate a portion or all of that
judgment order or an amount of that and then to
say, sorry, we already took the money and spent
it or gave it away. TI don't think that Counsel
means that type of argument in any way, shape
or form.

So I am asking the Court to set a stay or
issue a stay, asking the Court; there is no
judgment so there should be no bond. Because
under 503(a) they are talking about a monetary
judgment entered by a Court whether it's a
Judge or a jury that's when you have to do
sarething along those lines and file the motion
simultaneously and post a bond.

I am not seeking the Court to do that.
This Court did not enter any monetary judgment.

IT am seeking the Court to keep the parties
in the status quo that existed at the time of
the filing or should have existed at the time
of the filing of the motion to reconsider and
rehear within 30 days.

Thank you, Your Honor.
Case: 1:20-cv-06006 Document #: 1-38 Filed: 10/08/20 Page 26 of 48 PagelID #:324

Oo CO IT DW OF FB W PPO

NM NM NY NY NY DN BF BP BB Be BR Be DE
Op OND FP GO © @O@ uy Dn OD BB WHY FP OC

26

THE COURT: All right. Thank you. I am
going to deny the motion to stay.

You know that there is several other
motions that are up today. And I guess I have
not read either of them to be honest with you.
But I see there is a motion to stay the ongoing
citation and a motion to continue the hearing.

MR. BOLDT: My motion to stay or in the
alternative to quash was set for presentation
today. I don't know if Counsel wants time to
respond to that.

MR. STEELE: Assuming I waive response
time will Your Honor hear that today?

THE COURT: Sure. I will read it. And
yes, I plan to hear it.

Now what about the motion to continue?
Are they in the alternative?

MR. BOLDT: Judge, first of all as to the
motion to stay and/or quash Counsel made that
offer to me. I said, no thank you, if you want
to waive it we will waive it in an order.

I wish to reserve a date for hearing on
that and present case law appropriate to the
Court. So my motion to stay or in the

alternative to quash the current citation dated
Case: 1:20-cv-06006 Document #: 1-38 Filed: 10/08/20 Page 27 of 48 PagelD #:325

Oo CO aj DB OO BP W HMO

MO NM MO NO NY NY BB RP BBB BP BB EL
oO PB WO NHN FP OO DO WY WD WU Ww W DH FF OO

27

7-7 I would like to set a hearing date on and
be permitted time to present any and all brief
memorandum of law to the Court.

MR. STEELE: There is not a single case
cited in this motion.

MR. BOLDT: There isn't.

MR. STEELE: So.

THE COURT: Well, all right. Well, if I
was to set a briefing schedule I would give him
an opportunity to respond, and then I would set
it or give you time to reply and set it for
hearing.

MR. BOLDT: If he wishes to waive.

THE COURT: If he is not going to file a
response then obviously I would not give you an
opportunity to file a reply.

The only opportunity you would have is I
suppose in accordance with the local rules if
there was some case that you anticipate citing
at the hearing that is not in your brief you
would have to give me and opposing Counsel the
citations.

MR. BOLDT: Correct, Judge.

MR. STEELE: Judge, can I just clarify one

thing? The only way I was going to waive
Case: 1:20-cv-06006 Document #: 1-38 Filed: 10/08/20 Page 28 of 48 PageID #:326

Oo © ss DW TO BP WD HP FR

NM NM NY NY YB NN BB BP BP BP BP BP BH Be
aw WOW NY FP OG © © 1 WD oO B WwW DY FE OC

28

response time would be if we could arque it
right now. If you enter and entertain his
request to set it out and delay more I will
respond. I just wanted to be able to get rid
of it today, but Counsel says I am not prepared
to proceed on my own motion. To the extent you
want to give him time to supplement it or
provide cases I will respond. I will file a
response.

I think it could be dealt with today. I
don't think we should continue wasting the
Court's time coming back repeatedly but that
will be up to Your Honor. If you are going to
set it for a hearing date.

THE COURT: All right. So you are not
prepared to argue today. You filed it today
but you are not prepared to argue it.

MR. BOLDT: No. I filed it on the 9th,
Judge.

THE COURT: But your motion to continue
the citation you are ready to argue today?

MR. BOLDT: I am ready to argue today,
Judge. And I will be blunt. The reason I am
ready to argue that is because my client has a
medical issue that prevents him from being here
Case: 1:20-cv-06006 Document #: 1-38 Filed: 10/08/20 Page 29 of 48 PagelD #:327

Oo Oo YJ DD oO BW WH PO FP

NM NM NM NH NY NO BBB Be Be BB BE BP BP
oO B® W MO FH O © MO WY DD oO B W DY FP OO

29

today. And I just received the note from the
doctor yesterday by fax from my client. It is
attached to the document and it's dated
8-10-17. And that's why I have to be prepared
to argue it today, Judge.

MR. STEELE: Can I respond to that motion
then if we are arguing it? Is that the
argument?

THE COURT: Yes. I guess we are arguing
today so that's. Anything else you want to say
in support of your motion to continue the
citation hearing?

MR. BOLDT: Just for the Court to review
my client's affidavit and the statement of his
position that indicates that as well as his
affidavit that indicates that he has a medical
condition that causes him to bleed from the
nose and the mouth, Judge, and that he is, it
says he cannot participate — I'm reading the
best I can the doctor's script — in actions
that will raise his stress level and, I can't
read that word, something his health.

THE COURT: Let me read the affidavit in

support.
(Brief Interruption)
Case: 1:20-cv-06006 Document #: 1-38 Filed: 10/08/20 Page 30 of 48 PageID #:328

Oo © SJ DD OO Fe W BH FH

NN NO MM MB NHB NHN FP BP BB BEB EB Be PE BD
Ow WA NY FP O © w~O~ YN WD oO BP W HS F OO

30

THE COURT: All right. Do you wish to
respond to the motion to continue the citation
hearing?

MR. STEELE: I do.

THE COURT: Okay.

MR. STEELE: At the last Court appearance
I asked Your Honor to order Mr. Ervin to be
here. I did that because I had a suspicion
that he wouldn't be here,

And that's suspicion is based upon the
fact that when we initially issued citations to
Mr. Ervin and Mr. Ervin's wife Mr. Ervin's wife
contacted our firm and said health issues, will
you continue this out for a period of time.

And we said sure provided that the stay
on, the freeze on the assets remains in effect
and we are not staying, not not proceeding on
the Third-Party citation. All of a sudden the
medical issue goes away.

So I don't mean to doubt Mr. Ervin. I
have never met Mr. Ervin. But I hada little
bit of a suspicion that this was convenient
timing.

Now I read the motion, and I don't frankly

understand the basis. Is it the mother or is
Case: 1:20-cv-06006 Document #: 1-38 Filed: 10/08/20 Page 31 of 48 PagelD #:329

Oo WoO wT DW OF Ww WW HO FH

NM NM N NY N NY FP BBP BP RP BP BP BP BB
oO 8 WOW NY FP OO DO Wy D HT BB WY FF OC

31

it the person?

THE COURT: The mother-in-law or him. I
don't get it.

MR. STEELE: So if it's the mother and he
had to go travel it's negating himself by
saying I can't travel. And if it's him and
it's because he is bleeding from the nose and
he cannot travel neither one of those are
stated in this doctor's note.

I was going to object to it being hearsay.
But I actually kind of like something that's
stated in there about he can't engage in any,
participant in activities that will raise his
stress levels. If I could subscribe to that
same doctor.

THE COURT: Sign mé up.

MR. STEELE: I am not coming to work any
more. I am not doing anything any more. I am
not even going to the gym anymore.

You cannot enforce this judgment because
it's going to raise my stress level. How is
that a basis to come before the Court when
there is an order entered?

Now when I asked for an order that he be

ordered to appear Your Honor said no; it's
Case: 1:20-cv-06006 Document #: 1-38 Filed: 10/08/20 Page 32 of 48 PageID #:330

Oo CO YD WW OO BP W DN FP

NM NM NY N YM NY FP PP FP PP PB BP eB
Oo 8 WON FP SG © DO I DU B® W NY FP OO

32

superfluous because the citation orders him to
appear and if he is not present on the 11th I
will issue a rule to show cause for him to show
cause why he is not present.

So you know I don't take lightly to
objecting to motions to continue based on
health issues. And Counsel says I refused to
extend him professional courtesy.

But professional courtesy to me is if
Counsel had an issue. If Counsel had a medical
issue or any other issue or any travel plans I
would have said absolutely no problem.

THE COURT: Or I can't be there this
Friday but we will be there next Wednesday or
something along those lines; not, well, I am
suffering from chronic pain so until my doctor
releases me I am not going to be showing up.
Yes. I am troubled by that.

MR. STEELE: So I have an issue with how I
am supposed to accomodate or extend
professional courtesy. To the extent I am
going to argue past the substantive issues and
argue a little bit of the procedural ones
because I like those things.

Supreme Court Rule 231 which he says he is
Case: 1:20-cv-06006 Document #: 1-38 Filed: 10/08/20 Page 33 of 48 PagelD #:331

Oo MO wD WD OO WB Ww DM FR

NY NM NY NY YO NYO HB BEB BB BEB EB FE FE BH EE
Op WH FP DO DO DO I WD oO BP WH FHF OC

33

bringing this pursuant to in paragraph 12 deals
with the absence of material evidence and has
to be supported by an affidavit that says if I
was given a continuance I could obtain material
evidence. Then he cites to Rule 183 which
allows you for an extension of time more so
applicable to filing deadlines. And then he
cites to 1007. 1007 of the Code of Procedure I
would concede is broad enough to encompass a
motion to continue something like today.

But the reason that I focus on that one as
opposed to the other two rules is that rule,
that statute allows for the Court to fashion
any Circumstances that it deems just in the
conditioning of the grant of a continuance.

So first I would suggest that there is no
basis to continue the citation hearing. I
would suggest that Mr. Ervin, Judge, should
have been here today based on the citation that
was personally served on him and that a rule to
show cause should issue.

To the extent Your Honor says, I am
troubled by the bleeding fran the nose; it's
not attested to in the doctor's note or same

other conditions I think that the terms that
Case: 1:20-cv-06006 Document #: 1-38 Filed: 10/08/20 Page 34 of 48 PagelD #:332

Oo OO wd DW OO SP W HNO fF

MO NO NO NY NY NY FP BB BBP BP eB BE BE BP
mem WOW MSM FE OO O @O 1 DO oO B® W YH KF OO

34

are just need to be fashioned in such a way
that it is not just I am continuing this
indefinitely because you have chronic pain.

There is a judgment. I know Counsel
disagrees with that. There is a substantial
amount of money that's owed. If avoiding
stress was enough of an excuse I don't think
there would be anybody in your courtroom ever.

So for those reasons I think the motion to
continue the citation hearing should be denied.

I think that Your Honor should issue a
rule to show cause, and Mr. Ervin should appear
and demonstrate to your Your Honor in person
why he wasn't here today.

And frankly, I think it's disrespectful of
Mr. Ervin to not appear in front of Your Honor.

THE COURT: So I guess that's my question,
Mr. Boldt. Hypothetically, if I was inclined
to grant the continuance it would not be sore
open ended until your doctor clears you. It's
going to be to a date certain at Mr. Steele's
choosing.

MR. BOLDT: Again, Judge, I don't know.

I received it yesterday. As far as the

argument concerning the fact that stress would
Case: 1:20-cv-06006 Document #: 1-38 Filed: 10/08/20 Page 35 of 48 PagelD #:333

Oo Om HY DBD OF BP W DN +

MM NY MO NB NY NY FP BP RP BR PRP BPP BP RP
oO 8m WO NYO FP OO 6 DO uy D MW B Ww DY FP OO

35

eliminate everyone in the courtroom, Judge, I
have been through this before with a client
whose doctor says don't bring him to Court,
don't put him under stress; similar type
symptoms, bleeding from the nose and ears, high
blood pressure and laugh, laugh, chuckle,
chuckle by the other attorney and the Judge
because everybody is under stress in Court.

And that gentleman now has no vision out
of one eye and cannot drive and is basically
home bound because at the time we were sitting
in the courtroom his blood pressure medication
literally had him pass out in Court. It was
200 over 100.

I don't know what Mr. Ervin's current
condition is. What I will tell the Court is
and what I had anticipated doing until
yesterday receiving the note from the doctor is
that Mr. Ervin was going to be out of town. He
was going to be in Youngstown, Chio. That he
had planned to be traveling to take care of his
mother .

The reason he is not traveling is because
of the doctor's note and the doctor says you

will not get in the car. So I had let Counsel
Case: 1:20-cv-06006 Document #: 1-38 Filed: 10/08/20 Page 36 of 48 PageID #:334

Oo @O wD DD OO We WW DN FB

NM MO NY YS NHN YN FP BP BB BP BE BP FB
Oo ®B W BO F OO O© © 2D TO BR WY FF O

36

know that I would be filing the motion. And to
be honest with you I had dictated the motion
and the affidavit and everything changed
yesterday after four o'clock in the afternoon
when I got the documents. That's the truth.
That's what happened.

Otherwise he would have been out of town
caring for his mother with the second degree
burns in Youngstown, Ohio as he did when she
broke her leg. Again, I don't know the nature
and extent of what 1S going on.

I can tell the Court that my client
asserted to me that the bleeding began on
Tuesday, the 8th, got worse on the 9th and he
was able to obtain a doctor's appointment on
the 10th. That's all I can tell the Court at
this point in tine.

And that I had been alerted by my client
on I believe the 7th after he received the
phone call about his mother that he was going
to have to be out of town and to get ready to
prepare the documents and he would be back in
touch with me. And I spoke and I think it was
Wednesday, the 9th and then the 10th things
changed. That's where I'm at, Judge.
Case: 1:20-cv-06006 Document #: 1-38 Filed: 10/08/20 Page 37 of 48 PagelD #:335

CO OO ww DD ON BP WW NH Ff

N NM NM NY NY NY BPE PB BB EP we BP EL
Om O ND FP OG oO @O UN DBD OH B WN FF OO

37

THE COURT: All right. I am going to
grant the continuance to a date certain.

When would you like that date certain, Mr.
Steele?

MR. STEELE: Well, I will give you the
specific date in just a second. I would like
it to be the same date that the motion to
quash, stay, whatever verbs Counsel just used
in his motion; that they be heard on the same
day because I would just like to minimize the
fees in coming out here multiple times. So I
would like to be able to dispense with the
motion to quash and then.

THE COURT: And proceed with the motion.

Yeay. We are not going to do something
where the motion quash is denied. Well, he
wasn't here because he thought the motion to
quash might be granted. And, therefore, now we
have to came back on another day so.

MR. STEELE: Right. Then at one point I
advised Counsel that I was intending to proceed
on the citation. And Counsel said, I am going
to ask for time to respond.

I have never heard of responding to a

citation. I have never heard of that being
Case: 1:20-cv-06006 Document #: 1-38 Filed: 10/08/20 Page 38 of 48 PageID #:336

Oo O wa DW OHO BP WD HN FP

NO MO HB NY NY NY KF BP FP BBP BP BP BRB BP EB
oO ep WOW NYO FP OO DO UI DO BB W HY FP OC

38

requested.

THE COURT: Well, he could file a motion
to quash.

MR. BOLDT: And that's what I did, Judge.

THE COURT: All right.

MR. STEELE: What I interpreted that to
mean is I want to respond to the citation
meaning.

THE COURT: Documents.

MR. STEELE: So what I don't want to
happen is to show up on the next date, argue
the motion to quash and then have Counsel say I
want to respond in writing to the citation.

If the motion to quash is denied on
whatever date Your Honor said I want to proceed
right to the citation examination.

THE COURT: No. And I understand that.

I think that's reasonable and I agree. I
guess. I have read your motion. I guess
unless you are asking for leave to file a
supplement or an amended motion I am prepared
to hear it today.

MR. STEELE: I am prepared to argue today.
I think it's colaterally estopped.

THE COURT: Unless you are saying you want
Case: 1:20-cv-06006 Document #: 1-38 Filed: 10/08/20 Page 39 of 48 PageID #:337

O WO ws DB OO BP WD PP

NM NO NM NY NY NN HP fH HB HB BB FB EB PP fp
oO 8 WN FP OG © wO a DH oO BP WY FF CO

39

to file an amended motion. You are asking for
leave to file an amended motion.

MR. BOLDT: You mean the motion to quash
or stay?

THE COURT: Motion to quash or stay. Yes.
Then I would be prepared to hear it today.

MR. BOLDT: I would like based on the
Court's reading the motion obviously I guess I
will ask leave to amend.

THE COURT: All right. I will give you
seven days to filed an amended motion to stay
or quash.

How much time would you like to respond to
it?

MR. STEELE: Can I respond just to the
request to amend it?

As you may recall at prior hearings I
requested leave to amend the citation. There
was vehement objection to that saying a
citation is not a pleading and therefore cannot
be amended. This is a motion. This is nota
pleading.

Under the Southerland case and under the
In Re the Marriage of Wolf case motions are not

pleadings. And by the same logic that has been
Case: 1:20-cv-06006 Document #: 1-38 Filed: 10/08/20 Page 40 of 48 PageID #:338

Oo CO wy DW HO BP W YP FF

NM NO DBO HB NH NO FH &F FP BP BP FP KF KP FP FB
Oo Wm Ww HY F Oo 6 OD HI DD oO SF W HY F ©

40

thrown at me how can a motion be amended?

MR. BOLDT: There is a difference, Judge.
There is a case on point that says citations
can. be amended.

THE COURT: Right. All right. So leave
is granted to file an amended motion to stay or
quash within the next seven days.

How much time would you like to respond to
it?

MR. STEELE: Seven days.

THE COURT: Seven days. So that puts us
at August 25th. So September lst for hearing
on the motion.

MR. STEELE: I am here on September 8th
anyway .

THE COURT: Okay. That's fine. Then I
will give you; then, Mr. Boldt, you can have a
week for a reply.

MR. BOLDT: Sure.

THE COURT: September lst. September 6th
leave for the hearing on the motion, the
amended motion to stay or quash. If there is
no amended motion filed then it will ke the
hearing on the original motion to stay or

quash. And then the citation is continued to

 
Case: 1:20-cv-06006 Document #: 1-38 Filed: 10/08/20 Page 41 of 48 PagelD #:339

OO MO Wy WD OO Be W BP

mM MO NO NY YB NYO BBP BP BP RP EB BP BE
oO mp WN FP ODO ©) © 1 WD oO FP W HB FHF OO

Al

September 8th at — are we doing 1:30?

MR. STEELE: That should be fine.

THE COURT: 1:30. But if the motion is
denied we are going to go right into the
citation hearing so Mr. Ervin is ordered to be
here on that day.

MR. STEEBLE: Can we also say in today's
order that the freeze on his assets continues
until the citation is heard?

That's the same language that was in the
last order. I would just like that to be
continued until the examination.

THE, COURT: Yes. I think it's the
citation lien I think remains in full force and
effect. Anything else? Thank you.

(Proceedings concluded at 2:55 PM)

 

 
Case: 1:20-cv-06006 Document #: 1-38 Filed: 10/08/20 Page 42 of 48 PageID #:340

Oo WO TY WD OO BP WD DN FF

MW NM MO NY NY NY BB BB BB BP BR Bk
Os OW NM FPO Oo OU A HO BP WY HF CO

42

STATE OF ILLINOIS  )
)} SS:
COUNTY OF LA KE)

I, Debra L. Zeit, do hereby certify that I
am a Court Reporter doing business in the County of
Lake and State of Illinois; that I reported by means
of machine shorthand the testimony given at the
foregoing Report of Proceedings, and that the
foregoing is a true and correct transcript of my

shorthand notes so taken as aforesaid.

 

DEBRA L. ZEIT, CSR
Lake County, IL
CSR License No. 084-003456
 

g-ase: 1:20-cv-06006 Docume

 

 

 

$93,906.31 [1] 16/17 7-7 [1] 27/1
0 7-7-17 [1] 6/7
7th [2] 17/15 36/19
003456 [1] 42/15 8
04 [2] 1/9 3/7

 

084-003456 [1] 42/15
1
100 [1] 35/14

 

8-10-17 [1] 29/4
8th [4] 36/14 40/14 40/20 41/1
9

 

1007 [2] 33/8 33/8
10th [2] 36/16 36/24
11th [2] 1/16 32/2
12 [2] 22/10 33/1

971 [1] 5/16
9th [3]_ 28/18 36/14 36/24

A

 

1203 [7] 15/17 15/19 15/23 16/5 16/7 20/1
23/17

129 [2] 8/19 9/6

12th [3] 5/23 14/12 23/7

1401 [1] 7/14

1402 [7] 6/2 6/12 7/1 7/3 7/14 7/20 22/25
15th [1] 15/10

161 [1] 2/2

17 [2] 6/7 29/4

18 [1] 1/15

183 [1] 33/5

1943 [2] 1/9 3/7

19th [3] 5/24 15/1 23/7

1:30 [2] 41/1 41/3

list [2] 40/12 40/20

2

2-1402 [1] 22/25
200 [1] 35/14
2002 [1] 8/19
2004 [1] 7/12
2015 [2] 5/14 5/17
2017 [3] 1/17 15/11 22/10
209 [1] 2/8

231 [1] 32/25
25th [1] 40/12
2600 [1] 2/2

262 [1] 7/12

28 [1] 13/9

28th [1] 15/4
2:10 [1] 1/17
2:55 [1] 41/16
2ad [5] 13/4 13/22 17/11 17/14 20/19

3

 

ability [4] 8/3 9/11 9/13 24/19

able [4] 15/3 28/4 36/15 37/12

about [13] 8/9 8/20 11/14 15/15 17/9 17/18
18/1 19/7 23/21 25/13 26/16 31/12 36/20
above [2} 1/14 13/12

above-entitled [1] 1/14

absence [1] 33/2

absolutely [1] 32/12

academic [1] 17/3

accomodate [1] 32/20

accompanied {1] 17/17

accordance [1] 27/18

acknowledging [1] 15/1

act [3] 10/6 11/2 11/11

action [1] 7/17

actions [1] 29/20

activities [1] 31/13

actually [2] 19/10 31/11

addition [1] 6/23

addresses [1] 9/11

admission [2] 20/1 23/6

admits [2] 22/15 23/9

admitted [4] 15/13 22/8 22/20 22/22
advised [1] 37/21

affidavit [5] 29/14 29/16 29/23 33/3 36/3
aforesaid [1] 42/10

after [5] 7/18 13/15 23/24 36/4 36/19
afternoon [1] 36/4

afterwards [1] 24/12

again [9] 5/3 7/8 8/19 11/4 11/11 23/22 24/12
34/23 36/10

against [5] 6/6 16/17 16/24 22/13 23/3
jagree [1] 38/18

agreed [1] 19/16
ahold [1] 7/3

 

30 [8] 5/7 5/10 6/1 10/17 17/11 17/13 22/18
25/24

301 [1] 18/12

304 [1] 5/19

305 [11] 4/20 14/18 15/6 16/3 17/2 17/3 17/4
19/24 20/4 20/8 20/22

307 [1] 1/16

334 [3] 8/18 9/2 9/6

344 [1] 9/2

352 [1] 7/11

36 [1] 5/16

394 [1] 5/15

3rd [4] 5/16 7/12 8/18 9/6

albeit [1] 16/6

alerted [1] 36/18

all [22] 3/6 3/25 4/18 6/2 12/7 12/14 14/7
22/7 24/11 25/4 26/1 26/18 27/2 27/8 28/15
30/1 30/18 36/16 37/1 38/5 39/10 40/5

allegedly [1] 13/17

allow [2] 7/2 7/20

allowed [2] 20/21 22/1

allows [4] 15/19 20/20 33/6 33/13

along [2] 25/16 32/15

already [6] 11/10 11/19 13/15 13/18 19/9
25/6

also [8] 3/18 7/24 8/8 8/16 14/17 16/7 17/16

 

5

41/7
alternative [4] 13/1 26/9 26/17 26/25

 

503 [1] 25/13
56.000 [1] 10/9

6

always [1] 5/8

am [42] 9/5 9/7 9/18 11/5 13/13 13/20 14/1
14/5 14/11 15/2 15/5 16/3 16/13 18/9 19/1
21/8 22/2 22/7 23/21 25/10 25/18 25/20 26/1

 

60060 [1] 2/8
60601 [1] 2/2
680 [1] 5/16

28/5 28/22 28/23 31/17 31/18 31/18 32/15
32/17 32/18 32/20 32/21 33/22 34/2 37/1
37/22 38/21 38/23 40/14 42/5

amend [3] 39/9 39/16 39/18

amended [11] 7/20 38/21 39/1 39/2 39/11

Mt #: 1-38 Filed: 10/08/20 Page| eA oA 41

and/or [1] 26/19

another [1] 37/19

anticipate [1] 27/19

anticipated [1] 35/17

any [28] 4/20 4/21 4/24 7/4 9/13 9/23 10/2
10/21 16/21 18/5 18/6 19/13 20/12 20/14
21/22 23/13 23/19 23/20 24/24 25/8 25/19
27/2 31/12 31/17 31/18 32/11 32/11 33/14
anybody [1] 34/8

anymore [1] 31/19

anything [5] 3/23 10/22 29/10 31/18 41/15
anyway [1] 40/15

apologize [2] 9/7 9/8

App [2] 7/11 9/6

appeal [21] 9/21 10/20 10/23 11/23 13/5 17/7
17/10 17/19 17/23 17/25 18/4 18/7 18/10
18/12 18/16 19/15 19/21 20/10 20/21 21/15
24/16

appealable [4] 14/14 15/14 16/2 23/15
appear [4] 31/25 32/2 34/12 34/16
appearance [1] 30/6

Jappears [1] 3/8

Appellate [14] 7/14 7/25 10/19 11/25 12/2
12/4 12/10 18/17 20/22 21/4 21/7 21/9 21/24
24/8

applicable [2] 19/24 33/7

application [1] 18/19

applies [1] 20/2

apply [1] 20/7

appointment [1] 36/15

appropriate [3] 6/22 21/6 26/23

April [6] 5/23 5/24 22/10 22/10 23/7 23/7

April 12 [1] 22/10

April 12th [2] 5/23 23/7

are [52]

aren't [1] 16/12

argue [13] 18/21 23/8 28/1 28/16 28/17
28/21 28/22 28/24 29/5 32/22 32/23 38/11
38/23
argued [1] 6/9
argues [2] 16/11 17/17
arguing [3] 10/19 29/7 29/9
argument [11] 9/12 17/18 18/6 18/11 19/22
19/23 22/17 24/6 25/8 29/8 34/25
arguments [2] 13/17 13/18
arrearage [1] 4/25
as [32] 3/21 3/21 4/17 4/17 4/24 6/4 6/5 6/23
9/14 10/5 10/21 11/23 12/2 13/10 15/2 15/2
15/8 15/9 15/25 20/10 22/11 22/17 24/6
26/18 29/15 29/15 33/11 34/24 34/24 36/9
39/17 42/10
ask [2] 37/23 39/9
asked [2] 30/7 31/24

asking [10] 4/9 9/18 14/2 14/3 14/23 22/2
25/10 25/11 38/20 39/1
asserted [1] 36/13
assets [4] 3/20 3/22 30/16 41/8
assuming [2] 19/22 26/12
attached [2] 24/1 29/3
attacking [1] 20/2
attempt [1] 13/14
attempted [1] 13/15
attempting [1] 12/22
attention [2] 16/15 25/3
attested [1] 33/24
attorney [2] 2/7 35/7
attorney's [2] 10/14 12/13
August [2] 1/17 40/12
August 25th [1] 40/12
authored [1] 22/12
authority [1] 9/10

 

 

 

 

 
 

ase: 1:20-cv-Q6006 Docume

2916 2912836/ F2/36016 WOSABAADP age
40/17 41/7

 

avail [1] 20/5

avenue [1] 20/16

avoiding {1] 34/6

aware [5] 6/5 11/5 11/6 18/9 23/12
jaway [3]_ 12/6 25/7 30/19

B

can't [9] 11/24 16/4 18/23 20/19 20/20 29/21
31/6 31/12 32/13

Canada [2] 11/7 24/3

cannot [8] 11/10 19/8 21/25 29/19 31/8 31/20
35/10 39/20

car [1] 35/25

care [1] 35/21

 

B-L-O-M [1] 8/18

back [14] 3/6 6/8 12/11 14/2 14/4 15/8 18/23
19/11 19/15 19/17 21/25 28/12 36/22 37/19

background [1] 15/9

Bank [3] 5/15 7/11 22/24

barn [1] 19/8

based [6] 5/10 7/2 30/10 32/6 33/19 39/7

basically [1] 35/10

basis [8] 5/4 12/24 13/5 16/21 20/15 30/25
31/22 33/17

be [72]

became [1] 5/24

because [31] 5/24 7/1 9/21 12/1 12/9 12/20
14/11 17/4 18/12 18/22 19/9 19/20 20/21
21/8 21/24 22/19 23/12 24/20 25/12 28/24
30/8 31/7 31/20 32/1 32/24 34/3 35/8 35/11
35/23 37/10 37/17

been [11] 5/9 10/1 10/1 13/18 23/4 25/2
33/19 35/2 36/7 36/18 39/25
BEERMANN []] 2/1

before [5] 1/14 3/12 14/24 31/22 35/2
began [1] 36/13

behalf [4] 2/5 2/10 3/9 3/10

being [8] 6/3 10/21 11/23 20/6 22/17 28/25
31/10 37/25

believe [5] 8/13 16/10 18/5 21/5 36/19
believes [1] 8/21

besides [1] 6/19

best [1] 29/20

between [1] 17/2

beyond [2] 8/22 9/10

bit [4] 14/7 15/9 30/22 32/23

bleed [1] 29/17

bleeding [4] 31/7 33/23 35/5 36/13

blew [1] 18/3

Blom [3] 8/17 10/7 11/1

blood [2] 35/6 35/12

blow [1] 18/15

blunt [1] 28/23

Boeing [1] 8/8

BOLDT [7] 2/7 3/5 3/8 4/6 21/9 34/18 40/17
bond [8] 12/25 13/1 17/8 17/17 20/9 21/21
25/12 25/17

both [6] 6/1 14/16 15/8 16/4 18/3 21/12
bound [1] 35/11

brief [4] 5/3 27/2 27/20 29/25

briefed [2] 3/14 4/3

briefing [1] 27/9

briefly [1] 6/24

bring [1] 35/3

bringing [1] 33/1

brings [1] 15/17

broad [1] 33/9

broke [1] 36/10

brought [2] 4/19 25/3

burns [1] 36/9

business [1] 42/5

button [3] 19/2 19/11 19/12

bystanders [2] _ 13/15 13/16

C

carefully [1] 12/20

caring [1] 36/8

case [32] 3/12 5/11 5/14 5/18 7/7 7/10 7/12
7/19 7/25 8/1 8/7 8/9 8/17 8/18 8/19 8/20
10/22 14/11 15/12 16/25 18/25 21/18 22/25
23/13 23/13 23/23 26/23 27/4 27/19 39/23
39/24 40/3

cases [1] 28/8

cash [1} 7/21

cause [5] 7/3 32/3 32/4 33/21 34/12

causes [1] 29/17

certain [3] 34/21 37/2 37/3

certification [1] 6/13

certify [1] 42/4

challenge [2] 15/20 15/25

changed [2] 36/3 36/25

Chicago [1] 2/2

choosing [1] 34/22

chronic [2] 32/16 34/3

chuckle [2] 35/6 35/7

CIRCUIT [3] 1/4 1/4 23/25
circumstances [1] 33/14

citation [39] 3/3 3/4 3/20 3/21 6/4 6/6 6/14
6/17 6/19 6/21 7/20 23/2 23/4 23/23 24/1
24/2 24/6 24/10 26/7 26/25 28/21 29/12 30/2
30/18 32/1 33/17 33/19 34/10 37/22 37/25
38/7 38/13 38/16 39/18 39/20 40/25 41/5

cits 2} RageYB #:342
consider [1] 5/1

contacted [1] 30/13

contents [1] 7/2

contest [1] 4/23

continuance [4] 33/4 33/15 34/19 37/2
continue [16] 3/3 3/21 4/9 8/16 11/16 26/7
26/16 28/11 28/20 29/11 30/2 30/14 32/6
33/10 33/17 34/10

continued [3] 4/23 40/25 41/12
continues [1] 41/8

continuing [1] 34/2

contract [1] 7/6

convenient [1] 30/22

copy [1] 16/13

correct [6] 3/5 8/25 17/9 19/7 27/23 42/9
correctly [2] 21/9 24/14

could [8] 11/25 18/1 20/14 28/1 28/10 31/14
33/4 38/2

Counsel [50]

Counsel's [1] 14/16

country [1] 7/22

COUNTY [7] 1/3 1/4 1/16 4/24 42/2 42/5
4214

couple [1] 12/16

court [87]

Court's [6] 3/15 16/15 19/19 22/10 28/12
39/8

courtesy [3] 32/8 32/9 32/21

courtroom [3] 34/8 35/1 35/12

crashes [1] 22/18

creditor [2] 5/20 8/10

CSR [2] 42/14 42/15

current [2] 26/25 35/15
D

 

41/9 41/14

citations [4] 22/12 27/22 30/11 40/3
cite [3] 5/12 7/9 8/16

cited [4] 8/1 16/25 23/13 27/5
cites [3] 14/10 33/5 33/8

citing [1] 27/19

Civil [1] 15/18

claim [3] 18/2 24/7 24/13
claims [1] 12/2

clarify [2] 14/5 27/24

Clark [1] 2/2

clear [4] 4/8 6/10 15/12 20/3
clearer [1] 20/14

clearly [1] 17/1

clears [1] 34/20

client [8] 6/7 14/4 19/18 28/24 29/2 35/2
36/12 36/18

client's [4] 12/3 12/3 24/2 29/14
club [1] 7/22

Code [2] 15/18 33/8
colaterally [1] 38/24

collect [3] 23/2 24/24 24/24
colloquial [1] 19/1

come [6] 14/2 20/25 21/3 23/11 31/22 37/19
comes [1] 3/12

coming [3] 28/12 31/17 37/11
command [1] 8/5

companies [1] 6/15

company [1] 10/8

complete [1] 9/17

concede [1] 33/9

conceding [1] 15/24
concerning [2] 11/7 34/25
concluded [1] 41/16

 

C-307 [1] 1/16

call [3] 3/16 4/2 36/20

can [22] 5/11 7/16 10/4 12/6 12/8 13/24
18/11 19/20 20/22 21/3 24/9 24/22 27/24

condition [2] 29/17 35/16
conditioning [1] 33/15
conditions [2] 7/5 33/25

DANIEL [1] 1/15

date [13] 5/8 17/12 18/15 26/22 27/1 28/14
34/21 37/2 37/3 37/6 37/7 38/11 38/15
dated [3] 6/7 26/25 29/3

day [4] 1/17 37/10 37/19 41/6

days [12] 5/7 5/10 6/1 10/17 17/11 17/13
22/18 25/24 39/11 40/7 40/10 40/11
deadline [1] 21/14

deadlines [3] 18/3 18/13 33/7

deals [1] 33/1

dealt [1] 28/10

Debra [2] 42/4 42/14

debtor [3] 8/11 23/3 24/25

decide [2] 10/25 11/20

decided [2] 7/19 25/1

Decision [1] 5/16

decisions [1] 11/17

deems [1] 33/14

defective [1] 17/16

definition [1] 8/4

degree [1] 36/8

delay [2] 13/24 28/3

demonstrate [1] 34/13

denied [5] 22/3 34/10 37/16 38/14 41/4
denies [1] 20/18

deny [1] 26/2

despite [2] 14/21 19/25

dictated [1] 36/2

did [8] 4/20 6/4 8/3 18/10 25/19 30/8 36/9
38/4

didn't [5] 14/19 15/3 17/8 21/21 24/9
difference [1] 40/2

direct [1] 16/15

disagree [3] 17/20 17/21 18/1

disagrees [1] 34/5

disburse [2] 10/25 22/1

disbursed [5] 11/10 11/19 12/7 13/24 24/21

 

 

 

 

 
 

pase: 1: 20-Cv-Q6006 Docume

eétdppe BA sbwed: 10/08/20 Page
even [7] 7/22 17/9 19/16 21/23 23/14 24/24

 

discover [2] 3/20 3/22

discussion [1] 6/8

disingenuous [2] 14/22 23/11
disingenuously [1] 16/11

dismiss [4] 10/20 18/10 21/11 21/16
dispense [1] 37/12

disrespectful [1] 34/15

distinction [1] 17/2

distributions [1] 13/11

District [9] 5/15 5/17 7/12 8/1 8/9 8/20 9/2
9/3 9/7

Division [1] 9/7

do [18] 10/22 11/2 11/21 11/25 12/6 12/8
13/14 13/16 15/3 17/8 19/13 24/22 25/15
25/18 30/1 30/4 37/15 42/4

doctor [7] 29/2 31/15 32/16 34/20 35/3 35/18
35/24

doctor's [5] 29/20 31/9 33/24 35/24 36/15
document [2] 6/4 29/3

documents [4] 24/2 36/5 36/22 38/9

does [2] 7/2 20/5

doesn't [3] 19/13 20/7 21/1

doing [7} 9/1 11/11 23/5 31/18 35/17 41/1
44/5

dollar [1] 16/23

dollars [1] 10/9

don't [23] 9/1 10/21 11/3 12/4 13/5 13/6 18/5
18/8 20/13 25/7 26/10 28/11 30/20 30/24
31/3 32/5 34/7 34/23 35/3 35/4 35/15 36/10
38/10

done [1] 22/19

doubt [1] 30/20

drive [1] 35/10

due [3] 14/25 17/10 17/10

duty [1] 9/15

E

31/19

event [1] 21/22

ever [1] 34/8

every [1] 24/18

everybody [2] 24/23 35/8
everyone [1] 35/1
everything [2] 23/18 36/3
evidence [2] 33/2 33/5
examination [2] 38/16 41/12
exchange [1] 7/23
exclusive [1] 7/15

excuse [1] 34/7

execution [1] 8/5

executive [1] 8/8

existed [2] 25/21 25/22
expunge [1] 9/16

extend [2] 32/8 32/20
extension [1] 33/6

extent [11] 17/20 17/24 19/6 19/10 20/18
21/14 21/17 28/6 32/21 33/22 36/11
eye [1] 35/10

BanRA PAgeID #:343

G

gave [2] 12/6 25/7

Geiger [1] 24/4

generally [1] 18/25

gentleman [1] 35/9

genuine [1] 14/20

get [7] 15/9 19/17 22/4 28/4 31/3 35/25 36/21
gets [1] 24/23

give [8] 27/9 27/11 27/15 27/21 28/7 37/5
39/10 40/17

given [2] 33/4 42/7

go [9] 11/15 12/11 14/4 19/11 20/22 21/7
21/25 31/5 41/4

goes [3] 21/16 24/7 30/19

going [34] 9/24 10/12 10/14 11/15 11/16
11/18 11/22 12/11 12/11 12/12 16/13 18/21
19/1 21/10 21/17 22/7 26/2 27/14 27/25
28/13 31/10 31/19 31/21 32/17 32/22 34/21
35/19 35/20 36/11 36/20 37/1 37/15 37/22
41/4

gone [1] 11/8

 

 

F

good [1] 18/5
got [4] 3/1 9/6 36/5 36/14

 

fact [12] 6/22 7/1 8/20 9/15 15/25 16/10
16/12 16/21 17/10 20/4 30/11 34/25
facts [1] 24/15

failure [1] 23/22

faith [1] 18/5

far [1] 34/24

fashion [2] 11/21 33/13

fashioned [1] 34/1

favor [2] 16/18 16/23

favorably [1] 12/4

fax [2] 14/23 29/2

fees [3] 10/15 12/13 37/11

file [11] 17/6 18/10 25/16 27/14 27/16 28/8

grab [1] 7/3

grant [9] 9/19 9/22 10/4 13/1 21/15 21/19
33/15 34/19 37/2

granted [4] 8/15 13/20 37/18 40/6
Group [2] 16/18 22/14

Guarantee [1] 10/8

guess [8] 3/15 11/20 26/4 29/9 34/17 38/19
38/19 39/8

guessed [1] 18/20

guidance [1] 12/24

gym [1] 31/19

H

 

38/2. 38/20 39/1 39/2 40/6

 

earlier [1] 22/22

ears [1] 35/5

East [1] 2/8

effect [2] 30/16 41/15

effectively [2] 7/3 10/11

either [2] 16/4 26/5

eliminate [1] 35/1

else [4] 3/23 19/4 29/10 41/15

email [1] 14/23

employment [1] 8/12

encompass [1] 33/9

ended [1] 34/20

enforce [1] 31/20

enforcement [10] 3/2 3/14 4/2 8/5 19/3 19/6
22/9 22/16 22/21 23/10

engage [1] 31/12

enough [2] 33/9 34/7

ENRICO [1] 2/3

enter [5] 4/20 20/15 23/14 25/19 28/2
entered [11] 4/22 6/24 9/10 13/3 15/10 16/14
16/17 16/22 23/9 25/14 31/23

enters [1] 23/25

entertain [2] 12/13 28/2

entertaining [1] 21/23

entitled [2] 1/14 5/21

entry [2] 15/15 17/5

equate [1] 23/18

ERVIN [24] 1/7 1/10 3/7 3/7 3/9 3/11 3/20
3/22 6/6 11/6 11/15 13/9 16/18 16/19 20/5
30/7 30/12 30/20 30/21 33/18 34/12 34/16
35/19 41/5

Ervin's [3] 30/12 30/12 35/15

escrow [1] 19/18

ESQ [2] 2/3 2/3

 

filed [17] 4/10 5/7 5/9 6/1 10/19 10/23 10/24
14/10 14/12 15/22 17/13 17/14 17/24 28/16
28/18 39/11 40/23

files [1] 15/16

filing [10] 4/14 17/7 18/15 20/1 20/9 21/14
25/22 25/23 33/7 36/1

final [7] 5/21 5/24 14/14 15/14 23/1 23/7
23/15

finally [2] 15/5 20/13

Financial [2] 16/18 22/14

find [4] 12/21 12/24 21/14 21/21

finds [1] 9/9

fine [2] 40/16 41/2

firm [4] 11/6 13/23 14/2 30/13

first [16] 4/3 4/18 5/5 6/3 8/19 9/3 9/6 10/13
12/17 19/11 20/25 21/2 22/7 23/6 26/18
33/16

focus [1] 33/11

force [1] 41/14

foreclosed [1] 23/5

foregoing [2] 42/8 42/9

form [2] 4/21 25/9

former [1] 16/9

forth [5] 6/8 7/6 23/21 24/7 24/15

four [4] 5/1 8/13 14/13 36/4

Fourth [1] 8/9

frankly [2] 30/24 34/15

freeze [2] 30/16 41/8

Friday [1] 32/14

front [5] 3/23 21/7 21/13 24/8 34/16

fruits [1] 17/23

full [1] 41/14

fully [2] 3/13 4/3

funds [8] 5/21 10/25 11/10 11/20 13/11

had [18] 1/13 4/13 6/21 8/2 17/4 17/24 23/7
30/8 30/21 31/5 32/10 32/10 35/13 35/17
35/21 35/25 36/2 36/18
happen [1] 38/11
happened [4] 10/6 12/9 19/9 36/6
has [26] 5/8 9/10 9/15 10/1 10/1 10/22 11/8
11/20 15/12 16/22 19/8 20/25 22/19 22/20
22/22 23/4 23/13 24/1 24/5 24/7 24/18 28/24
29/16 33/2 35/9 39/25
have [53]
he [79]
health [3] 29/22 30/13 32/7
hear [7] 9/20 14/9 14/17 26/13 26/15 38/22
39/6
heard [5] 18/9 37/9 37/24 37/25 41/9
hearing [17] 1/13 4/9 4/10 26/7 26/22 27/1
27/12 27/20 28/14 29/12 30/3 33/17 34/10
40/12 40/21 40/24 41/5
hearings [1] 39/17
hearsay [1] 31/10

her [1] 36/10

here [14] 14/16 16/1 20/25 24/4 24/20 28/25
30/8 30/9 33/19 34/14 37/11 37/17 40/14
41/6

hereby [2] 16/17 42/4

high [1] 35/5

him [16] 8/25 14/21 21/7 27/9 28/7 28/25
29/17 31/2 31/6 32/1 32/3 32/8 33/20 35/3
35/4 35/13

himself [2] 22/18 31/5
his [33] 10/18 11/5 11/6 12/22 13/5 13/13
14/4 15/13 15/22 17/6 17/7 17/12 18/2 18/19
20/23 21/14 21/16 22/17 22/18 23/6 24/1
28/2 29/14 29/15 29/21 29/22 31/13 35/12
35/21 36/8 36/20 37/9 41/8

 

 

 

 
 

Ho: 1°ZU-CV-Uo000 DOCumMe

ai2str AS fsiked: 10/08/20 Page
July 7th (1] 17/15

 

hit [2] 19/11 19/12

Hoffmann [1] 5/15

hold [2] 14/3 19/18

holding [2] 10/2 13/24

home [1] 35/11

honest [2] 26/5 36/2

Honor [28] 3/24 4/7 4/8 4/16 4/18 5/2 7/23
11/12 12/17 13/6 17/18 18/8 18/20 19/12

June [5] 13/4 13/22 17/11 17/14 20/19
June 2nd [4] 13/4 17/11 17/14 20/19
jurisdiction [2] 18/17 19/13

jurisdictional [1] 18/13

jury [1] 25/15

just [19] 4/5 4/8 8/25 11/1 13/16 16/2 23/19
27/24 28/4 29/1 29/13 33/14 34/1 34/2 37/6
37/8 37/10 39/15 41/11

h& (af 42 PAG@ID2N8 dvh9 23/24
24/24 39/17

maybe [1] 21/20

me [18] 7/6 11/4 11/11 12/7 12/8 14/25 15/3
15/5 18/10 26/20 27/21 29/23 31/16 32/9
32/17 36/13 36/23 40/1

Meadows [1] 24/4

mean [6] 11/3 11/5 11/22 30/20 38/7 39/3
meaning [2] 7/15 38/8

means [2] 25/8 42/6

 

19/16 19/20 20/18 23/12 25/25 26/13 28/13
30/7 31/25 33/22 34/11 34/13 34/16 38/15

K

medical [4] 28/25 29/16 30/19 32/10
medication [1] 35/12

 

HONORABLE [1] 1/14

horse [1] 19/8

how [8] 11/14 13/6 24/9 31/21 32/19 39/13
40/1 40/8

Hypothetically [1] 34/18
I

keep [2] 8/11 25/20
kind [1] 31/11

kindly [1] 12/5

know [15] 10/2 13/5 13/6 13/6 14/19 15/9
18/8 26/3 26/10 32/5 34/4 34/23 35/15 36/1
36/10

knows [1]_ 11/3

membership [1] 7/22

memorandum [1] 27/3

mercantile [1] 7/23

merely [1] 6/17

merit [3} 18/6 18/11 20/12

meritorious [5] 12/2 17/23 24/7 24/13 24/15
meritoriousness [1] 9/21

 

 

Vfl) 53

I'm [3] 14/15 29/19 36/25

idea [3] 8/15 10/17 12/5

TL [5] 2/2 2/8 7/11 9/6 42/14

ILLINOIS [10] 1/1 1/4 1/16 5/16 7/19 8/18
10/8 11/9 42/1 42/6

impractical [1] 21/5

inception [1] 9/17

inclined [1] 34/18

indefinitely [1] 34/3

indicated [1] 12/17

indicates [2] 29/15 29/16

individual [2] 7/21 8/10

informed [1] 4/13

initially [1] 30/11

initiated [1] 23/24

instance [1] 21/2

insurance [2] 6/15 7/4

intending [1] 37/21

intentionally [1] 9/1

interest [2] 10/14 12/12

interpreted [2] 12/18 38/6

interpreting [1] 13/14

Interruption [1] 29/25

is [133]

isn't [2] 10/3 27/6

issue [14] 5/5 6/3 12/25 13/10 25/11 28/25
30/19 32/3 32/10 32/11 32/11 32/19 33/21
34/11

issued [4] 6/6 6/20 6/21 30/11

issues [7] 5/1 6/2 6/2 8/14 30/13 32/7 32/22
it [98]

it's [22] 7/9 13/16 19/9 19/23 23/15 23/15
23/18 23/19 23/20 25/14 29/3 31/4 31/5 31/6
31/7 31/21 31/25 33/23 34/15 34/20 38/24
41/13

Itasca [1] 7/11

‘its [2] 9/10 24/19

L

|merits [1] 18/2
met [1] 30/21

 

lack [2] 20/8 20/9

lacks [2] 16/20 20/12

LAKE [4] 1/4 4/24 42/6 42/14

language [4] 8/2 20/3 21/5 41/10
Larsen [3] 7/7 7/9 7/11

last [4] 6/25 22/4 30/6 41/11

later [1] 15/15

laugh [2] 35/6 35/6

law [7] 2/7 15/12 16/21 24/18 26/23 27/3
31/2

lead [1] 8/14

least [1] 9/3

leave [6] 38/20 39/2 39/9 39/18 40/5 40/21
left [1] 19/8

leg [1] 36/10

Legislature [1] 7/19

let [4] 11/4 11/15 29/23 35/25

letter [2] 14/25 15/5

level [2] 29/21 31/21

levels [1] 31/14

liable [1] 8/5

License [1] 42/15

lien [1] 41/14

life [1] 7/4

lifted [2] 5/25 22/14

lightly [1] 32/5

like [14] 7/8 11/1 27/1 31/11 32/24 33/10
37/3 37/6 37/10 37/12 39/7 39/13 40/8 41/11
Lincoln [2] 16/17 22/14

line [1] 6/11

lines [2] 25/16 32/15

listed [2] 7/16 8/6

listening [1] 12/20

literally [1] 35/13

litigate [1] 11/16

little [5] 12/23 14/15 15/9 30/21 32/23

 

 

John [1] 3/10

JONATHAN [1] 2/3

Judge [47]

judgment [33] 4/20 4/23 5/20 6/24 8/10 8/11
15/20 15/21 15/25 16/16 16/20 16/22 16/22
20/4 23/3 23/17 23/19 23/19 23/20 23/22
23/25 24/5 24/5 24/9 24/23 24/25 25/2 25/5
25/12 25/14 25/19 31/20 34/4

judgments [8] 16/2 16/5 16/10 16/12 17/2
19/25 20/2 20/2

judicial [2] 1/4 19/25

July [4] 15/1 15/4 17/11 17/15

July 19th [1] 15/1

J LLP [1] 2/1
local [1] 27/18

JASICA [1] 1/15 log [1] 8/11

job [1] 8/11 logic [1] 39/25

lose [1] 11/25
Hoss [2] 13/20 14/8

M

might [1] 37/18

minimize [1] 37/10

MIRABELLI [2] 2/1 2/3

miscited [1] 9/6

misguided [1] 19/23

modification [1] 19/19

modify [3] 19/20 21/25 24/19

monetary [2] 25/13 25/19

money [13] 9/25 10/12 12/6 12/12 14/2 14/4
16/21 19/17 22/16 23/19 25/1 25/6 34/6
months [1] 15/15

more [11] 5/7 10/2 11/5 11/6 17/3 19/14 21/6
28/3 31/18 31/18 33/6

most [2] 6/19 24/1

mother [6] 30/25 31/2 31/4 35/22 36/8 36/20
mother-in-law [1] 31/2

motion [95]

motions [6] 3/13 4/4 21/12 26/4 32/6 39/24
mouth [2] 14/16 29/18

MR [23] 3/5 3/10 3/20 4/6 6/6 6/21 10/18
12/15 14/7 20/5 21/9 30/12 33/18 34/12
34/18 34/21 35/19 37/3 37/5 40/10 40/17
41/5 41/7

Mr. [10] 3/22 11/6 11/15 30/7 30/12 30/12
30/20 30/21 34/16 35/15

Mr. Ervin [8] 3/22 11/6 11/15 30/7 30/12
30/20 30/21 34/16

Mr. Ervin's [2] 30/12 35/15

much [2] 39/13 40/8

multiple [1] 37/11

Mundelein [1] 2/8

must [1] 6/13

Mutual [1] 22/14

my [32] 4/8 4/18 5/8 5/9 6/5 6/6 6/16 10/5
12/3 12/3 14/19 14/24 15/1 15/2 15/7 15/8
16/25 18/22 24/2 24/6 26/8 26/24 28/6 28/24
29/2 29/14 31/21 32/16 34/17 36/12 36/18
42/9

myself [1] 14/8

N

 

N.A [1] 5/15
nature [1] 36/10
need [2] 21/8 34/1

 

machine [1] 42/7

made [3] 9/5 13/18 26/19
make [3] 9/23 11/17 17/18
makes [1] 3/25

March [2] 13/3 15/10
March 15th (1] 15/10
MARRIAGE [2] 1/6 39/24
material [2] 33/2 33/4
matter [2] 1/14 6/25

needed [2] 6/11 17/13

needs [1] 21/3

negating {1] 31/5

neither [1] 31/8

never [4] 11/15 30/21 37/24 37/25

next [3] 32/14 38/11 40/7

NINETEENTH [1] 1/4

no [25] 3/24 5/23 6/3 6/12 6/24 12/23 12/25

 

 

 

 

 
 

Noe: 1-2U-CV-UoUU0 DOCUMe

 

no... [18] 17/19 18/11 20/14 22/16 22/16 24/5
24/5 25/11 25/12 26/20 28/18 31/25 32/12
33/16 35/9 38/17 40/23 42/15

none [2] 6/15 13/19

North [2] 1/15 2/2

Northeastern [1] 5/16

nose [4] 29/18 31/7 33/23 35/5

not [61]

note [5] 29/1 31/9 33/24 35/18 35/24

notes [1] 42/10

nothing [3] 12/6 12/8 24/21

notice [8] 10/23 17/7 17/10 17/25 18/4 18/12
18/16 20/9

now [12] 3/3 12/7 12/8 15/25 19/22 23/17
26/16 28/2 30/24 31/24 35/9 37/18

nuanced [1] 7/1

nullities [1] 24/12

nullity [1] 9/17

number [2] 5/5 24/5

O

 

o'clock [1] 36/4

obedience [1] 8/6

object [1] 31/10

objecting [2] 8/23 32/6

objection [1] 39/19

obtain [2] 33/4 36/15

obviously [2] 27/15 39/8

odd [1] 10/9

offer [1] 26/20

offers [1] 12/23

Oh [1] 25/1

Ohio [2] 35/20 36/9

okay [6] 4/5 4/11 4/15 19/17 30/5 40/16
Once [1] 10/23

one [11] 3/13 4/10 5/5 16/13 18/18 21/10
27/24 31/8 33/11 35/10 37/20

ones [1] 32/23

ongoing [1] 26/6

only [7] 10/11 13/7 20/1 21/22 23/24 27/17
27/25

Ontario [1] 24/3

open (2) 5/13 34/20

opportunity [3] 27/10 27/16 27/17
opposed [1] 33/12

opposing [1] 27/21

options [1] 8/8

order [35] 3/2 3/15 4/3 5/22 5/24 7/16 8/21
9/9 9/14 13/4 13/22 13/25 14/10 14/14 14/14
17/5 17/14 20/4 20/20 22/10 22/11 22/25
23/8 23/14 23/15 24/2 24/3 24/11 25/5 26/21
30/7 31/23 31/24 41/8 41/11

ordered [3] 9/25 31/25 41/5

orders [22] 4/22 9/16 12/19 13/3 15/10 15/14
15/17 15/23 15/24 16/3 16/6 16/14 19/7
19/14 19/19 19/20 21/25 22/13 22/22 24/11
24/19 32/1

original [1] 40/24

other [12] 4/4 6/1 16/2 16/6 20/8 23/13 24/5
26/3 32/11 33/12 33/25 35/7

otherwise [2] 23/8 36/7

our [2] 13/23 30/13

out [17] 5/14 7/18 7/24 12/21 14/15 18/16
22/7 24/14 24/16 28/3 30/14 35/9 35/13
35/19 36/7 36/21 37/11

outside [1] 7/5

over [6] 10/1 10/1 10/9 10/10 22/17 35/14
owed [1] 34/6

own [6] 10/6 11/2 11/11 22/18 23/6 28/6

P

 

pain [2] 32/16 34/3

brdgrdpis(s) Ae G4 1bG408 £202 Bang €
Park [1] 2/8

participant [1] 31/13

participate [1] 29/19

parties [1] 25/20

Party [3] 22/11 23/3 30/18

pass [1] 35/13

passed [1] 21/15

past [2] 5/7 32/22

pause [5] 19/2 19/12 22/9 22/21 23/10

vine if agelD #:345
purpose [1] 17/22

purposes [1] 15/7

pursuant [2] 15/17 33/1

pushing [1] 19/2

put [3] 7/6 18/23 35/4

puts {1] 40/11

putting [1] 23/21

Q

 

pay [3] 10/14 12/11 12/12

pending [1] 19/4

Penn [1] 22/13

perhaps [1] 18/21

peril [3] 10/6 11/2 11/12

period [2] 20/10 30/14

permitted [1] 27/2

person [5] 5/20 16/24 16/24 31/1 34/13
personally [2] 20/13 33/20

quash [17] 3/19 26/9 26/19 26/25 37/8 37/13
37/16 37/18 38/3 38/12 38/14 39/3 39/5
39/12 40/7 40/22 40/25

question [3] 5/23 6/12 34/17

quick [1] 4/17

quo [1] 25/21

quote [2]_ 22/25 24/19

R

 

Petitioner [4] 1/8 2/5 23/2 23/4
phone [1] 36/20

phrase [1] 19/2

place [2] 10/13 17/19

placed [1] 24/8

plan [1] 26/15

planned [1] 35/21

plans [1] 32/11

plays [1] 22/24

pleading [3] 9/4 39/20 39/22

pleadings [2] 11/13 39/25

PM [2] 1/17 41/16

PNC [5] 5/10 5/15 14/10 22/24 23/13

point [5] 22/7 24/17 36/17 37/20 40/3

pointed [3] 7/18 7/24 24/16

points [1] 24/14

policy [1] 7/5

portion [2] 10/18 25/4

position [11] 5/8 5/9 6/16 9/24 11/7 11/19
123 12/4 15/8 23/2 29/15

possesses [1] 9/13

possible [2] 4/17 15/8

post [1] 25/17

posted [1] 17/8

posting [1] 20/8

powerful [1] 8/2

prayer [1] 12/22

preface [1] 12/17

prepare [1] 36/22

prepared [7] 28/5 28/16 28/17 29/4 38/21
38/23 39/6

present [4] 26/23 27/2 32/2 32/4

presentation [1] 26/9

presentment [2] 3/19 4/5

preserve [1] 17/22

pressure [2] 35/6 35/12

presume [1] 11/22

prevents [1] 28/25

prior [3] 4/13 6/20 39/17
PRITIKIN [1] 2/1

problem [2] 18/18 32/12

problems [1] 18/19

procedural [1] 32/23

Procedure [2] 15/18 33/8

proceed [4] 28/6 37/14 37/21 38/15
proceeding [8] 7/21 14/18 14/20 14/24 15/4
15/6 23/1 30/17

proceedings [5] 1/13 23/24 24/6 41/16 42/8
professional [3] 32/8 32/9 32/21
proper [2] 16/5 16/7

property [1] 8/4

proposition [2] 5/18 17/1

provide [4] 5/11 5/12 15/2 28/8
provided [1] 30/15

raise [3] 29/21 31/13 31/21

raised [1] 4/25

rather [1] 18/21

RAYMOND [7] 1/10 2/7 3/8 3/9 13/9 16/18
20/15

RE [2] 1/6 39/24

read [7] 19/5 26/5 26/14 29/22 29/23 30/24
38/19

reading [2] 29/19 39/8

ready [4] 28/21 28/22 28/24 36/21

really [2] 10/4 24/22

reason [5] 17/21 20/6 28/23 33/11 35/23

reasonable [1] 38/18

reasons [6] 9/18 13/11 20/7 21/24 22/2 34/9

recall [1] 39/17

receive [1] 5/21

received [3] 29/1 34/24 36/19

receiving [1] 35/18

recent [2] 6/19 24/1

recited (1] 23/22

recognized [1] 8/7

reconsider [11] 5/2 5/7 6/9 14/13 15/13
15/16 15/22 17/24 18/4 25/2 25/23
record [3] 3/7 7/8 22/20

refused [1] 32/7

rehear [5] 5/2 5/6 6/10 15/23 25/24
releases [1] 32/17

relevant [1] 13/7

relief [4] 10/3 12/23 20/5 20/16

remains [2] 30/16 41/14

remaking [1] 13/16

remedy [1] 11/21

remotely [1] 13/7

repeatedly [1] 28/12

replete [1] 11/14

replies [1] 11/14

reply [6] 6/5 10/5 14/5 27/11 27/16 40/18
report [4] 1/13 13/15 13/16 42/8
reported [1] 42/6

reporter [2] 5/12 42/5

request [4] 15/1 21/23 28/3 39/16
requested [2] 38/1 39/18

requesting [1] 20/17

require [2] 7/21 12/25

required [1] 17/6

reserve [1] 26/22

respectfully [1] 20/23

respond [12] 26/11 27/10 28/4 28/8 29/6
30/2 37/23 38/7 38/13 39/13 39/15 40/8
Respondent [3] 1/10 2/10 3/9
responding [1] 37/24

response [12] 9/23 10/19 14/19 14/25 15/2
15/7 16/25 18/22 26/12 27/15 28/1 28/9
responses [1] 11/13

 

 

 

 

 
 

fRase: 1:20-cv-06006 Docume

signature £2} 671/ef 3 10/08/20 Page
signed [2] 6/4 6/22

 

rest [2] 13/13 18/13

return [1] 10/12

review [1] 29/13

rewind [2] 19/11 19/14

rid [1] 28/4

right [18] 3/6 3/25 12/14 14/7 22/24 26/1
27/8 28/2 28/15 30/1 37/1 37/20 38/5 38/16
39/10 40/5 40/5 41/4

Rolling [1] 24/4

rule [16] 4/19 5/19 14/18 14/19 14/24 15/3
15/6 15/23 18/12 20/22 32/3 32/25 33/5
33/12 33/20 34/12

rules [3] 12/2 27/18 33/12

ruling [1] 21/10

run [1] 10/17

Ss

significant [3] 5/1 5/5 8/14

similar [2] 20/7 35/4

simultaneously [1] 25/17

single [1] 27/4

sit [1] 24/20

sitting [1] 35/11

situation [1] 7/13

so [55]

some [7] 6/8 8/2 10/9 17/20 27/19 33/24
34/19

somehow [1] 19/25

something [10] 8/24 19/3 19/4 25/3 25/16
29/22 31/11 32/15 33/10 37/15
somewhat [1] 6/25

Son [1] 7/10

soon (1] 15/2

sorry [4] 9/5 9/8 24/25 25/6

 

S-C-H-A-K [1] 8/18

S-E-N [1] 7/9

said [11] 1/15 10/11 14/18 23/1 26/20 30/13
30/15 31/25 32/12 37/22 38/15

sake [1] 19/22

same [9] 13/17 13/17 20/10 21/13 31/15 37/7
37/9 39/25 41/10

SARINA [3] 1/7 3/11 16/19

Sarina's [1] 6/20

say [17] 11/9 11/24 16/1 16/20 16/22 18/9
19/5 19/17 21/8 21/17 21/19 21/20 24/20
25/6 29/10 38/12 41/7

saying [7] 9/20 14/21 15/1 15/5 31/6 38/25
39/19

says [20] 7/14 8/3 9/4 12/10 13/9 13/23 20/19
22/25 23/14 23/23 24/25 28/5 29/19 32/7
32/25 33/3 33/22 35/3 35/24 40/3

Schak [7] 8/17 10/7 10/11 11/1 12/9 23/23
24/18

schedule [1] 27/9

script [1] 29/20

seat [1] 7/23

{second [7] 5/14 5/17 7/12 7/25 9/2 36/8 37/6
Section [2] 15/17 15/19

see [4] 12/1 18/18 18/19 26/6

seek [2] 8/11 20/16

seeking [7] 10/3 13/21 15/24 19/10 20/6
25/18 25/20

seeks [1] 13/9

seems [1} 23/17

seen [1] 9/14

semblance [1] 20/12

sends [2] 14/25 15/5

sense [1] 4/1

sent [2] 4/12 14/23

September [5] 40/12 40/14 40/20 40/20 41/1
September Ist [2] 40/12 40/20

September 8th [1] 40/14

served [3] 3/20 3/22 33/20

set [11] 4/9 13/1 24/15 25/10 26/9 27/1 27/9
27/10 27/11 28/3 28/14

seven [4] 39/11 40/7 40/10 40/11

several [2] 3/13 26/3

{shape [2] 4/21 25/8

she [1] 36/9

shorthand [2} 42/7 42/10

should [16] 8/14 8/15 9/22 10/10 13/19 21/12
21/23 25/12 25/22 28/11 33/18 33/21 34/10
34/11 34/12 41/2

shouldn't [1] 10/13

shew [6] 21/4 32/3 32/3 33/21 34/12 38/11
showing [1] 32/17

sides [1] 14/16

Sign [1] 31/16

 

sought [1] 8/10

source [1] 24/24

Southerland [1] 39/23

speak [1] 18/24

speaking [1] 18/25

specific [4] 16/23 16/24 16/24 37/6
specifically [2] 9/12 15/19

spends [1] 10/18

spent [2] 25/1 25/6

spoke [1] 36/23

spot [1] 6/22

SS [2] 1/2 42/2

stands [2] 5/18 16/1

STATE [5] 1/1 8/1 11/8 42/1 42/6
stated [6] 6/23 13/11 21/9 21/25 31/9 31/12
statement [3] 14/11 14/21 29/14
statements [1] 11/14

states [4] 9/15 10/5 14/13 16/16
stating [1] 5/3

status [1] 25/21

statute [2] 7/15 33/13

stay [62]

stayed [2] 22/15 23/15

staying [1] 30/17

STEELE [11] 2/3 3/10 3/10 6/21 10/18 12/15
14/7 37/4 37/5 40/10 41/7

Steele's [1] 34/21

still [1] 20/5

stock [1] 8/7

stop [2] 19/6 19/8

stopped [2] 22/16 22/23

stopping [4] 19/3 22/9 22/21 23/10
Street [2] 1/16 2/2

stress [7] 29/21 31/14 31/21 34/7 34/25 35/4
35/8

strike [1] 11/23

subscribe [1] 31/14

subsequently [1] 11/8

substantial [2] 10/18 34/5
substantive [1] 32/22

such [1] 34/1

sudden [1] 30/18

suffering [1] 32/16

sufficient [1] 12/24

suggest [3] 20/24 33/16 33/18
suggested [1] 16

Suite [1] 2/2

sum [1] 16/16

superfluous [1] 32/1

supplement [2] 28/7 38/21
support [5] 4/25 10/16 13/19 29/11 29/24
supported [1] 33/3

suppose [1] 27/18

supposed [1] 32/20

 

Spree) PERANS 2253 46
sure [6] 14/1 14/5°18/9 26/14 30/15 40/19

surrender [2] 7/4 7/22
suspicion [3] 30/8 30/10 30/22
SWERDLOVE [1] 2/1
symptoms [1] 35/5

T

 

T-H-O-R-L-E-I-F [1] 7/10

take [7] 4/1 4/4 11/18 12/5 21/18 32/5 35/21

taken [3] 7/17 10/13 42/10

talked [1] 8/9

talking [2] 14/15 25/13

tell [4] 15/3 35/16 36/12 36/16

tender [1] 16/13

terms [2] 7/5 33/25

testimony [1] 42/7

than [4] 5/7 11/5 17/3 20/8

thank [7] 12/14 22/4 22/6 25/25 26/1 26/20

41/15

that [203]

that's [26] 4/3 9/3 10/6 11/2 12/9 13/5 16/20
17/11 21/10 24/13 24/22 25/15 29/4 29/10

30/10 31/11 34/6 34/17 36/5 36/6 36/16

36/25 38/4 38/18 40/16 41/10

their [8] 9/17 10/3 10/6 11/2 11/11 11/13

11/13 15/15

them [6] 5/3 6/16 11/9 12/11 21/13 26/5

then [24] 4/4 6/17 11/20 12/1 15/4 17/25
19/12 23/7 24/23 25/5 27/10 27/15 29/7 33/5
33/7 36/24 37/13 37/20 38/12 39/6 40/16
40/17 40/23 40/25

there [36] 5/23 6/3 6/8 6/11 6/12 6/14 6/23
6/24 7/16 8/6 12/7 16/6 18/2 18/11 18/11
20/14 21/16 25/11 25/12 26/3 26/6 27/4 27/6
27/19 31/12 31/23 32/13 32/14 33/16 34/4
34/5 34/8 39/18 40/2 40/3 40/22

there's [6] 3/18 6/12 12/6 18/5 18/6 24/21

therefore [2] 37/18 39/20

these [5] 9/18 16/9 16/11 17/1 19/24

they [28] 8/8 9/16 10/2 10/5 10/9 10/16 10/25
11/1 11/1 11/2 11/11 11/18 11/22 11/25 16/4
19/21 20/21 21/12 21/14 21/15 21/17 21/18
21/19 21/20 24/12 25/13 26/17 37/9

thing [2] 13/7 27/25

things [3] 12/16 32/24 36/24

think [24] 9/1 9/24 10/21 12/4 19/23 20/14
20/15 21/6 21/12 21/22 24/17 25/7 28/10
28/11 33/25 34/7 34/9 34/11 34/15 36/23
38/18 38/24 41/13 41/14

thinks [1] 8/21

Third [4] 9/7 22/11 23/3 30/18
Third-Party [3] 22/11 23/3 30/18

this [41] 4/20 4/24 6/24 7/2 8/14 8/16 9/11
10/10 10/16 10/22 10/22 11/15 11/17 12/18
13/10 13/18 15/16 17/20 18/6 18/25 19/5
20/6 22/8 22/10 22/23 23/9 24/17 24/17
25/19 27/5 30/14 30/22 31/9 31/20 32/13
33/1 34/2 35/2 36/17 39/21 39/21

Thorlief [3] 7/7 7/9 7/11

those [17] 8/13 9/16 15/13 15/16 16/1 16/2
19/14 19/20 20/2 20/21 22/2 24/16 25/16
31/8 32/15 32/24 34/9

thought [1] 37/17

three [6] 6/1 6/15 15/21 16/14 16/15 22/11
through [1] 35/2

thrown [1] 40/1

time [26] 9/13 10/23 11/21 17/7 19/12 20/10
21/13 23/8 23/16 24/17 25/21 25/22 26/10
26/13 27/2 27/11 28/1 28/7 28/12 30/14 33/6
35/11 36/17 37/23 39/13 40/8

timely [2] 17/25 17/25

times [2] 15/21 37/11

 

 

 
